Citation Nr: 0410887	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for disorders of the knees 
claimed as secondary to residuals of shell fragment wounds (SFWs) 
of the feet.

2.  Entitlement to service connection for a disorder of the left 
hip claimed as secondary to residuals of shell fragment wounds 
(SFWs) of the feet.

3.  Entitlement to service connection for a disorder of the right 
hip claimed as secondary to residuals of shell fragment wounds 
(SFWs) of the feet.

4.  Entitlement to an increased rating for residuals of SFWs of 
the right foot, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for residuals of SFWs of 
the left foot, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Brian H. Gertz, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decision by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This case was most recently before the Board in July 2003.

As discussed in the following portion of this decision, the issue 
of entitlement to service connection for a disorder of the right 
hip claimed as secondary to residuals of shell fragment wounds 
(SFWs) of the feet is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not suffer from a disability of the knees or 
left hip.

2.  The veteran does not have the effective loss of the use of his 
right foot.

3.  Functional impairment resulting from the residuals of SFWs of 
the left foot approximates severe foot injury.


CONCLUSIONS OF LAW

1.  A disorder of the knees and left hip are not proximately due 
to or the result of the veteran's service-connected residuals of 
shell fragment wounds (SFWs) of the feet.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (a) (2003).

2.  The criteria for a rating in excess of 30 percent for 
residuals of SFWs of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.73, 
Diagnostic Codes 5284, 5310 (2003).

3.  A rating of 30 percent for residuals of SFWs of the left foot 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, 4.73, Diagnostic Codes 5284, 5310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim for VA 
benefits and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by VA.  
See 38 U.S.C.A. § 5103(a) and (b).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  
Additionally, a letter dated in September 2002 informed the 
veteran of the information and evidence he needed to submit to 
substantiate his claims, as well as VA's development assistance.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Based on 
the above, the Board finds that the requirements under the VCAA 
with respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

As the VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claims on 
appeal, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, there is no basis for 
concluding that harmful error occurs simply because a claimant 
receives VCAA notice after an initial adverse adjudication.  While 
strictly following the express holding in Pelegrini would require 
the entire rating process to be reinitiated when notice was not 
provided prior to the first agency adjudication, this could not 
have been the intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in the issues on appeal was not 
given prior to the initial AOJ adjudication, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.

As for the duty to assist, the Board finds that the veteran has 
been provided opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the claims 
file contains relevant service and post-service medical records, 
including VA examinations and medical opinions that have addressed 
the veteran's contentions in this case.  As noted previously, the 
veteran has not referenced any unobtained evidence that might aid 
his claims or that might be pertinent to the bases of the denial 
of his claims.  In a statement received in June 2003 the veteran 
indicated that he had no further evidence to submit.  The Board 
finds that VA has done everything reasonably possible to assist 
the veteran (including scheduling the veteran for a February 1999 
VA examination that he failed to appear for) and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 
3.102, 3.159.  As such, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with respect to 
the issues on appeal.

I.  Service connection for disorders of the knees and left hip

The veteran contends that disorders of the knees and left hip are 
related to his service-connected residuals of shell fragment 
wounds (SFWs) of the feet.  

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the medical evidence of record contains no 
findings of a disability of the knees or the left hip.  Pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, cannot constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In other words, despite the fact that the April 2003 
VA examiner (and others) was examining the veteran to ascertain 
the nature of any such disability that might be present, the 
examiner was unable to find a basis for diagnosing any current 
disability of the knees or left hip.  As such, the Board finds 
that the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for disabilities of the 
knees or left hip.

II.  Increased rating claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where an increase in an existing 
disability rating based on established entitlement to compensation 
is at issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation will 
be assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7.

The veteran was granted service connection for his disability of 
the feet in October 1953.

Service medical records reveal that in April 1951 the veteran 
sustained a perforating missile wound of the right foot entering 
at the medial aspect near the head of the first metatarsal with 
exit on the lateral aspect region of the cuboid; there was no 
artery or nerve involvement.  The veteran also had a perforating 
missile wound of the left foot entering on the cuboid area of the 
ankle with exit just below the medial malleolus; there was no 
artery or nerve involvement.  The veteran's August 1953 separation 
examination noted that the veteran had scars of the feet, which 
were healed.

On VA examination in September 1953, the veteran complained of a 
mild right limp with swelling of that foot and ankle on prolonged 
walking.  Examination revealed tender scars and limitation of 
flexion on the right and tender scars with no limitation on the 
left.  The diagnosis was residual shell fragments and post-
operative scars, both feet.

At an April 2003 VA joints examination, it was specifically noted 
that the veteran did not have effective loss of the use of his 
feet.  It was noted that the veteran was walking "quite well" with 
the aid of his custom-made shoes.

The veteran's right foot muscle injury is rated as 30 percent 
disabling, which reflects severe injury to the plantar function 
muscles of Muscle Group X, while his left foot disability is rated 
as 20 percent disabling, which reflects severe injury to dorsal 
function muscles of Muscle Group X.  These are the maximum ratings 
authorized under the rating schedule for the veteran's severe 
muscle injuries to the plantar and dorsal aspects of Muscle Group 
X.  As such, the Board finds that the current evaluations for each 
foot are appropriate and are the maximum available under 
Diagnostic Code 5310.

A.  Increased rating for residuals of SFWs of the right foot

A higher ratings for the veteran's right foot disability is 
available under Diagnostic Code 5284.  Under Diagnostic code 5284, 
a 30 percent rating is provided for severe foot injury.  With 
actual loss of use of the foot, a 40 percent rating is provided.

A review of the April 2003 VA joints examination reveals that the 
veteran is able to walk, and the examiner has specifically 
indicated that the veteran does not have the effective loss of the 
use of his right foot.  As such, the veteran does not have loss of 
use of his right foot (even when considering the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995)), and a rating of 40 percent for such loss under Diagnostic 
Code 5284 is not warranted.

B.  Increased rating for residuals of SFWs of the left foot

As noted, a higher rating for the veteran's left foot disability 
is available under Diagnostic Code 5284.  Under Diagnostic Code 
5284, a 30 percent rating is provided for severe foot injury.

The Board notes that the April 2003 VA examiner noted that the 
veteran had significant pronation of the left foot with weight-
bearing.  The examiner also stated that the veteran "would 
definitely have problems walking any length of time" (an 
observation that was shared by the October 1998 VA examiner).  
When reviewing Diagnostic Code 5284 in conjunction with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board finds that the functional 
impairment of the veteran's left foot disability most closely 
approximates a severe injury under Diagnostic Code 5284.

As noted, however, the veteran does not have the loss of the use 
of his left foot, and a rating of 40 percent for such loss under 
Diagnostic Code 5284 is not warranted.

C.  Conclusion to the increased rating claims

As the Board has found that the preponderance of the evidence is 
against a rating in excess of 40 percent for the veteran's 
disability of the feet, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  For example, it has not been shown that the 
veteran's disability of the feet, alone, have resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Service connection for disorders of the knees and left hip claimed 
as secondary to residuals of shell fragment wounds (SFWs) of the 
feet are denied.

A rating in excess of 30 percent for residuals of SFWs of the 
right foot is denied.

A rating of 30 percent for residuals of SFWs of the left foot is 
granted, subject to statutory and regulatory provisions governing 
the payment of monetary benefits.


REMAND

The Board notes that VA X-rays have revealed that the veteran has 
degenerative changes of the right hip.  The Board finds that the 
veteran's claims file should be returned to the April 2003 VA 
examiner for an opinion as to whether the veteran's right hip 
disability is related to his service-connected residuals of SFWs 
of the feet.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the claims file to the April 2003 VA 
examiner and request that he review the file and his examination 
report and state an opinion in response to the following: whether 
it is as least as likely as not that the veteran's right hip 
disability is related to the veteran's service-connected residuals 
of SFWs of the feet.  A complete rationale for all opinions 
expressed should be provided.  If the April 2003 VA examiner is no 
longer available, the RO should request another qualified 
physician to review the claims file and provide the requested 
opinion.

2.  The RO should then review the expanded record and determine 
whether the veteran's claim can be granted.  The veteran and his 
representative should be furnished a supplemental statement of the 
case and be afforded the applicable opportunity to respond before 
the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



